SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

454
CA 14-01772
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, VALENTINO, AND WHALEN, JJ.


HELEN F. DRISCOLL AND THOMAS DRISCOLL,
PLAINTIFFS-RESPONDENTS-APPELLANTS,

                      V                                             ORDER

BJ’S WHOLESALE CLUB, INC.,
DEFENDANT-APPELLANT-RESPONDENT,
AND PAUL F. VITALE, INC., DEFENDANT-APPELLANT.


MACKENZIE HUGHES LLP, SYRACUSE (LORRAINE R. MERTELL OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT.

COSTELLO COONEY & FEARON, PLLC, SYRACUSE (ELIZABETH A. HOFFMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAELS & SMOLAK, P.C., AUBURN (MICHAEL G. BERSANI OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS-APPELLANTS.


     Appeals and cross appeal from an order of the Supreme Court,
Cayuga County (Thomas G. Leone, A.J.), entered December 19, 2013. The
order, inter alia, denied the motion of plaintiffs for sanctions
against defendant BJ’s Wholesale Club, Inc., for spoliation of
evidence, and denied the motions of defendants for summary judgment
dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    May 1, 2015                          Frances E. Cafarell
                                                 Clerk of the Court